Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on November 18, 2021.  By this amendment, original claim 1 is canceled and claims 2-21 are added and therefore, amended claims 2-21 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The recited limitation such as ““set a memory region having a low reliability…as an indicator” renders this limitation indefinite because Applicant fails to provide a method of identifying a memory region having a low reliability from the plurality of memory regions.  As such, it is unclear which memory region with low reliability that can be used as an indicator.

Claim 2 recited a limitation such as “compare an error for the first data with an error for the second data based on an error detection; and in response to a comparison result, output reliability deterioration information indicating that reliability of the memory device is deteriorated”

The recited limitation such as “in response to a comparison result” renders this limitation indefinite because it is unclear how comparing whether the 1st and 2nd data has more number of errors, less number of errors, same number of errors or no error can indicate the “reliability deterioration information indicating that reliability of the memory device is deteriorated” as claimed.

It is well-known in the art that comparison result such as “NO ERRORS” for both data for example cannot indicate that the entire memory device is deteriorated or information about reliability of the entire memory device.

Claim 12 recited a limitation such as “outputting error correction result for the first data based on an error detection…outputting reliability deterioration information indicating that reliability of the memory device is deteriorated based on the error detection”

The recited limitation such as “outputting error correction result for the first data based on an error detection” renders this limitation indefinite because it is unclear how the error correction result such as pass or fail can indicate the “reliability deterioration information indicating that reliability of the memory device is deteriorated” as claimed.

It is well-known in the art that an error correction result such as “NO ERRORS” in one data (first data) for example cannot indicate that the entire memory device is deteriorated or information about reliability of the entire memory device.

Claim 19 recites a limitation such as “receiving data stored in the plurality of memory chips of the memory device as a codeword”

The recited limitation such as “data” renders this limitation indefinite because it is unclear whether data is (1) one single data from a plurality of memory chips and considered that one single data as one single codeword or (2) a plurality data from a plurality of memory chips and considered that that plurality of data as one single codeword.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Golan et al. (US 2017/0,091,028)

As per claim 2:

Golan discloses:

A memory system comprising: a memory device including a plurality of memory regions; and a controller configured to:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)

set a memory region having a low reliability among the plurality of memory regions as an indicator;
(Golan, Fig. 2, Dedicated Portion 108) 
(Golan, Fig. 2, Updated Historical Error Data 234)
(Golan, Fig. 2, First Count of Bit Errors 132)
(Golan, Fig. 2, Second Count of Bit Errors 232)

receive first data stored in a first region of the memory device; receive second data stored in the indicator of the memory device; 
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

compare an error for the first data with an error for the second data based on an error detection; and 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

in response to a comparison result, output reliability deterioration information indicating that reliability of the memory device is deteriorated.
(Golan, [0026] ECC engine 140 may also be configured to detect one or more bit errors during a decode operation performed on data read from the memory 104… track the number of bit errors detected and may track which storage element (or set of storage elements) that the bit errors are associated with…ECC engine 140 may provide an indication of the one or more bit errors to the reliability engine 142, and the reliability engine 142 may update the historical bit error data 130 based on the indication of one or more bit errors)

As per claim 3:
Golan further discloses:

wherein the controller is further configured to set the indicator based on a bit error rate of data read from the each of the plurality of memory regions.
(Golan, [0069], Fig. 3, counts of bit errors …exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level) 
 (Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)

As per claim 4:
Golan further discloses:

 wherein the controller includes an error correction code (ECC) circuit configured to perform the error detection on data read from the memory device.
(Golan, [0021] The ECC engine 140 may be configured to process the reliability information 134 to decode one or more bits read from the first set of storage elements 106, as further described herein.  The ECC engine 140 may include a decoder configured to decode read data, such as ECC codewords (e.g., including a data portion and a parity portion) using an ECC decoding technique)

As per claim 5:
Golan further discloses:
wherein the controller is further configured to monitor an error occurrence in the indicator and an error occurrence in the first region based on a result of the error detection.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 6:
Golan further discloses:
wherein the controller is further configured to generate the reliability deterioration information when a frequency of the error occurrence in the indicator exceeds a frequency of the error occurrence in the first region.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 7:
Golan further discloses:
wherein the controller is further configured to receive a plurality of data including the first data and the second data as a codeword.
(Golan, [0021] The ECC engine 140 may be configured to process the reliability information 134 to decode one or more bits read from the first set of storage elements 106, as further described herein.  The ECC engine 140 may include a decoder configured to decode read data, such as ECC codewords (e.g., including a data portion and a parity portion) using an ECC decoding technique)

As per claim 8:
Golan further discloses:

(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 9:
Golan further discloses:
wherein the second memory region has a second lowest reliability among the plurality of memory regions.
(Golan, Fig. 3, Second Set 304 has 2nd lowest reliability)

As per claim 10:
Golan further discloses:
wherein the first memory region is included in a first chip and the second memory region is included in a second chip different from the first chip.
(Golan, Fig. 2, First Set of Storage Elements 106) 
(Golan, Fig. 2, Second Set of Storage Elements 206)

As per claim 11:
Golan further discloses:
wherein the first memory region and the second memory region are included in a same chip.
(Golan, Fig. 2, Memory 104 with 106, 206 and 108) 
(Golan, Fig. 2, First Set of Storage Elements 106) 
(Golan, Fig. 2, Second Set of Storage Elements 206)

As per claim 12:

Golan discloses:

A method of operating a memory controller configured to control a memory operation of a memory device comprising a plurality of memory chips, the method comprising:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)


(Golan, Fig. 2, Dedicated Portion 108) 

receiving first data stored in a first memory chip of the memory device;
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

outputting error correction result for the first data based on an error detection;
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

receiving second data stored in the indicator chip of the memory device; and
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

outputting reliability deterioration information indicating that reliability of the memory device is deteriorated based on the error detection.
(Golan, [0069], Fig. 3, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level.  The second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320 are still associated with a high reliability level.  Although two reliability levels are described, in other implementations, more than two reliability levels may be defined, and more than one threshold may be used to distinguish between the more than two reliability levels) 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)


As per claim 13:
Golan further discloses:
comparing an error for the first data with an error for the second data based on the error detection,wherein the reliability deterioration information is output in response to a comparison result.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 14:
Golan further discloses:

(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 15:
Golan further discloses:
wherein the memory controller is configured to receive a plurality of data including the first data and the second data as a codeword, wherein the error for the first data is corrected based on an error correction on the codeword.
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)


As per claim 16:
Golan further discloses:
setting a second memory chip as the indicator chip after the reliability deterioration information is output.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 17:
Golan further discloses:
receiving third data stored in the second memory chip set as the indicator chip; and
outputting the reliability deterioration information indicating that reliability of the memory device is deteriorated based on the error detection on the third data.
(Golan, [0069] FIG. 3 also illustrates a second chart 330 that illustrates counts of bit errors associated with the sets of storage elements 302-312 at a particular time during the operational lifetime of the memory.  As one example, the second chart 330 may indicate counts of bit errors after a particular number of program/erase (P/E) cycles to the memory.  At the particular time corresponding to the second chart 330, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320, and counts of bit errors associated with the second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320.  Because the counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level)
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)

As per claim 18:
Golan further discloses:

wherein the second memory chip has a second lowest reliability among the plurality of memory chips.
(Golan, Fig. 3, Second Set 304 has 2nd lowest reliability)


As per claim 19:


A method of operating a memory controller configured to control a memory operation of a memory device comprising a plurality of memory chips, the method comprising:
(Golan, Figs 1-6)
(Golan, [0012] FIG. 1, system 100 includes a data storage device 102.  The data storage device 102 includes a controller 120 and a memory 104 that is coupled to the controller 120)
(Golan, Fig.2, Historical Bit Error Data 130, 1st count of bit errors 132, 2nd count of bit errors 232, ECC 140)
 (Golan, [0015] plurality of storage elements includes a first set of storage elements 106… memory 104 may include multiple dies)
(Golan, [0020] controller 120 includes a reliability engine 142 and an error correction code (ECC) engine 140)

setting one memory chip among the plurality of memory chips as an indicator chip;
(Golan, Fig. 2, Dedicated Portion 108) 
(Golan, Fig. 2, Updated Historical Error Data 234)
(Golan, Fig. 2, First Count of Bit Errors 132)
(Golan, Fig. 2, Second Count of Bit Errors 232)


(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 

performing an error detection on the received codeword; and
(Golan, Fig. 2, 1st and 2nd data to Error Correction Code Engine 140 for decoding) 
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

outputting reliability deterioration information indicating that reliability of the memory device is deteriorated when a memory chip in which an error has occurred corresponds to the indicator chip.
 (Golan, [0069], Fig. 3, counts of bit errors associated with the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 exceed the threshold 320 the first set of storage elements 302, the fifth set of storage elements 310, and the Nth set of storage elements 312 are associated with a low reliability level.  The second set of storage elements 304, the third set of storage elements 306, and the fourth set of storage elements 308 fail to exceed the threshold 320 are still associated with a high reliability level.  Although two reliability levels are described, in other implementations, more than two reliability levels may be defined, and more than one threshold may be used to distinguish between the more than two reliability levels) 
(Golan, [0074] As shown in the table 440, each of the storage elements 430-434 have a corresponding count of bit errors.  At a particular time during the operational lifetime of the memory corresponding to the table 440, a count of bit errors associated with the first storage element 430 exceeds a threshold (e.g., the threshold 262 of FIG. 2), a count of bit errors associated with the second storage element 432 fails to exceed the threshold, and a count of bit errors associated with the third storage element 434 exceeds the threshold.  Based on the counts of bit errors, the first storage element 430 and the third storage element 434 are associated with a low reliability level and the second storage element 432 is associated with a high reliability level.  The reliability levels correctly predict the reliability of the storage elements 430-434 due to the open defect 414)
 (Golan, Figs 2-6, reliability information)

As per claim 20:

Golan further discloses:

outputting error corrected data when the memory chip in which the error has occurred corresponds to other memory chip different from the indicator chip.
(Golan, [0063], reliability engine 142 provides the reliability information 134 to the ECC engine 140, and the ECC engine 140 decodes the first data 230 and the second data 231 based on the reliability information 134 to generate the decoded data 238.  The decoded data 238 is provided to the access device 250, via the access interface 208 and the communication path 210)

As per claim 21:
Golan further discloses:
wherein the one memory chip has a lowest reliability among the plurality of memory chips. 
(Golan, Fig. 3, Fifth Set 310 has the lowest reliability)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111